DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from provisional application 62428858, filed 12/01/2016.
Status of Claims
	Claims 12, 14, and 32-49 are pending.
	Claims 1-11, 13, and 15-31 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 2 (Figures 3-6) with traverse on 12/14/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 is considered new matter because there is no support for this limitation within the original disclosure.  Figure 6 is the only disclosure showing the cross-sections, but this was not disclosed or identified within the original disclosure.  Additionally there is no disclosure that the drawings are done to scale or that the tapering is accurate.  Additionally the first and second ends defined in claim 36, which claim 41 depends upon, are at the very top of the stem adjacent the concave surface and spaced apart from the concave surface.  The only other end would be the bottom of the stem, but we do not know if that end is accurately drawn.  It appears to be much smaller than half of the first diameter.  Finally, the species of Figure 6 does not include the ridges defined in independent claim 36, so it is unclear if the embodiments with ridges are consistent with these claimed features.  The applicant is advised to amend claim 41 to eliminate the specific size comparison.
Claim 42 is considered new matter because the only elected species with ridges is that shown in Figure 3, which does not show how the outer diameter of the stem is at the first and second ends.  Species shown in Figure 6 does not include the ridges defined in independent claim 36, so it is unclear if the embodiments with ridges are consistent with these claimed features.  Claim 45 is not considered new matter at this time because it does not require the notches and appears to be shown in Figure 6.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47-49 are rendered indefinite because it defines a new at least one laterally extending fin member.  Claim 47’s dependency extends back to claim 36 which previously defined the fins.  Since it is not addressed as a second or different fin it is unclear if the applicant intended to limit the previously defined fin or a new fin.  This creates similar issues with claim 49.  The applicant is advised to amend claim 47 to be consistent with the language of claim 14, which should solve both problems. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 fails to further limit claim 36, which it depends upon, because all limitations within claim 40 are accounted for in paragraph 4 of claim 36.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 33, 34, 36, 37, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al (Goswami) USPN 9,044,332 B2 in view of Dreyfuss et al (Dreyfuss) US 2008/0249577 A1 and Beckendorf et al (Beckendorf) US 2011/0184528.
	Goswami discloses the invention substantially as claimed being an symmetrical implant 73 (shown best in Figure 8) capable of use within a medullary canal of the human metatarsus (Figure 1) comprising a head member having an outer convex surface and an opposing inner surface, and a stem 76 continuously tapering from a first end (upper end) with a larger first diameter adjacent the concave surface to a second end spaced apart from the head member (lower end) with a smaller second diameter and a plurality of laterally extending fins 75 
However, Goswami does not disclose the use of a concave inner surface, the varied head thicknesses, insertion notches, or the fin notches.
	Dreyfuss teaches the use of an implant for use on a joint facing end of a bone wherein the periphery of the head further comprises notches (55 shown best in Figures 7-8) equally spaced apart from each other and comprising an undercut surface extending underneath and adjacent to a concave inner surface in same field of endeavor for the purpose of being engaged by tools for insertion and/or removal of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the notches and inner concave surface taught by Dreyfuss with the head of Goswami in order to provide the operator with increased grip and control over the implant during insertion/removal procedures and to permit further ingrowth within the head to improve stability of the implant.
In regards to claim 33, in concave inner surface of Dreyfus as shown in Figure 5 comprises an increased thickness near the center (extra layer) compared to the reduced thickness at the outer periphery.  Mirroring the structure onto the underside of Goswami will result in the same varied thicknesses.

	Beckendorf teaches the use of a bone joint implant comprising lateral fins with ridged surfaces (220) spaced apart by sharp angled notches in the same field of endeavor for the purpose of providing sharp attachment/engaging ends which prevent rotation and backing out while permitting ingrowth all of which contribute to a stronger connection to the implant site.  It is noted that the notches of Beckendorf have a rounded edge, but the claims only require the notches to be sharply angled.  In this case the angle is considered to be sharp because the two surfaces form an acute angle less than 90 degrees.  However, if the claims were to be amended to better address the inner portion of the notch, previously cited USPN 5,236,431 teaches having a sharp angled intersection in place of a curved intersection.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fins of Goswami to include the ridges and sharp angled notches of Beckendorf in order to help prevent the implant from rotating or backing out of the implant site.  


Claim(s) 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, Dreyfuss, and Beckendorf (Combination 1) as applied to claims 12, 14, 33, 34, 36, 37, and 40-42 above, and further in view of Baum et al (Baum) US 2005/0261775 A1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the blunt projections.
	As explained in the previous office action, inner spikes extending from the inner surfaces of the heads of joint implants are old and well known.  Baum further teaches the use of extensions/projections extending from the joint contacting surface comprising a cylindrical body with a constant diameter (straight parallel sides) (21 shown best in Figures 1 and 4), spaced apart equidistantly/radially, having a smaller diameter than the central post, and closer to the edges of the implant than the stem in the same field of endeavor for the purpose of providing sharp attachment/engaging ends which prevent rotation and promoting ingrowth to help prevent backing out of the implant.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the blunt projections shown on the undersurface of Baum with the concave surface of Goswami in order to help prevent the implant from rotating or backing out of the implant site.  

Claim(s) 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, Dreyfuss, and Beckendorf (Combination 1) as applied to claims 12, 14, 33, 34, 36, 37, and 40-42 above, and further in view of Strzepa et al (Strzepa) US 2009/0228104 A1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the periphery with a smaller radius of curvature than the center of the convex surface.
Strzepa teaches the use of a joint surface implant comprising a convex upper surface with a central portion having a larger radius (from reference number 4 to reference number 110 of Figure 1) and a peripheral portion having a smaller radius (rear reference number 125) in the same field of endeavor for the purpose of eliminating the sharp outer edge.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to round the peripheral edge of the convex upper surface of Goswami to a small radius as taught by Strzepa in order to eliminate the chance of anything catching or building up on the sharp edge.  

Claims 43-45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al (Goswami) USPN 9,044,332 B2 in view of Dreyfuss et al (Dreyfuss) US 2008/0249577 A1 and Strzepa et al (Strzepa) US 2009/0228104 A1.
Goswami discloses the invention substantially as claimed being an symmetrical implant 73 (shown best in Figure 8) capable of use within a medullary canal of the human metatarsus (Figure 1) comprising a head member having an outer convex surface and an opposing inner surface, and a stem 76 continuously tapering from a first end (upper end) with a larger first diameter adjacent the concave surface to a second end spaced apart from the head member (lower end) with a smaller second diameter and a plurality of laterally extending fins 75 
However, Goswami does not disclose the use of a concave inner surface, the varied head thicknesses, the insertion notches, or the smaller peripheral radius.
	Dreyfuss teaches the use of an implant for use on a joint facing end of a bone wherein the periphery of the head further comprises notches (55 shown best in Figures 7-8) equally spaced apart from each other and comprising an undercut surface extending underneath and adjacent to a concave inner surface in same field of endeavor for the purpose of being engaged by tools for insertion and/or removal of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the notches and inner concave surface taught by Dreyfuss with the head of Goswami in order to provide the operator with increased grip and control over the implant during insertion/removal procedures and to permit further ingrowth within the head to improve stability of the implant.
In regards to claim 44, in concave inner surface of Dreyfus as shown in Figure 5 comprises an increased thickness near the center (extra layer) compared to the reduced thickness at the outer periphery.  Mirroring the structure onto the underside of Goswami will result in the same varied thicknesses.

Strzepa teaches the use of a joint surface implant comprising a convex upper surface with a central portion having a larger radius (from reference number 4 to reference number 110 of Figure 1) and a peripheral portion having a smaller radius (rear reference number 125) in the same field of endeavor for the purpose of eliminating the sharp outer edge.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to round the peripheral edge of the convex upper surface of Goswami to a small radius as taught by Strzepa in order to eliminate the chance of anything catching or building up on the sharp edge.  

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, Dreyfuss, and Strzepa (Combination 2) as applied to claims 43, 45, 47, and 48 above, and further in view of Baum et al (Baum) US 2005/0261775 A1.
	Combination 2 discloses the invention substantially as claimed being described above.  However, Combination 2 does not disclose the blunt projections.
	As explained in the previous office action, inner spikes extending from the inner surfaces of the heads of joint implants are old and well known.  Baum further teaches the use of extensions/projections extending from the joint contacting surface comprising a cylindrical body with a constant diameter (straight parallel sides) (21 shown best in Figures 1 and 4), spaced apart equidistantly/radially, having a smaller diameter than the central post, and closer to the edges of the implant than the stem in the same field of endeavor for the purpose of providing sharp attachment/engaging ends which prevent rotation and promoting ingrowth to help prevent backing out of the implant.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the blunt projections shown on the undersurface of Baum with the concave surface of Goswami in order to help prevent the implant from rotating or backing out of the implant site.  

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, Dreyfuss, and Strzepa (Combination 2) as applied to claims 43, 45, 47, and 48 above, and further in view of Beckendorf et al (Beckendorf) US 2011/0184528 A1.
	Combination 2 discloses the invention substantially as claimed being described above.  However, Combination 2 does not disclose the blunt projections.
	Beckendorf teaches the use of a bone joint implant comprising lateral fins with ridged surfaces (220) spaced apart by sharp angled notches in the same field of endeavor for the purpose of providing sharp attachment/engaging ends which prevent rotation and backing out while permitting ingrowth all of which contribute to a stronger connection to the implant site.  It is noted that the notches of Beckendorf have a rounded edge, but the claims only require the notches to be sharply angled.  In this case the angle is considered to be sharp because the two surfaces form an acute angle less than 90 degrees.  However, if the claims were to be amended to better address the inner portion of the notch, previously cited USPN 5,236,431 teaches having a sharp angled intersection in place of a curved intersection.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fins of Goswami to include the ridges and sharp angled notches of Beckendorf in order to help prevent the implant from rotating or backing out of the implant site.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 14, and 32-49 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s arguments with respect to the symmetrical shape, fins, projections, and the intended use are no longer relevant.  The rejection still relies on the teachings of many references of record, but the applicant’s arguments do not disqualify the teachings of these references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774